Citation Nr: 0120212	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and dysthymic disorder also claimed as 
depression secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  He served in Vietnam.  

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO denied entitlement to 
service connection for PTSD, and dysthymic disorder claimed 
as depression secondary to PTSD.

The veteran and his wife provided oral testimony via a video 
conference hearing at the RO before the undersigned Member of 
the Board in June 2001, a transcript of which has been 
associated with the claims file is on file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000), which held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A review of the claims file discloses that in correspondence 
to the veteran in April and May 2001 the RO advised the 
veteran of the new law and what evidence was necessary and 
procedures be taken to substantiate his claims.  The detailed 
correspondence delineated all actions taken by the RO to 
develop the veteran's claims, and what he could do to aid in 
their processing of his claims.  While no additional 
documentation was associated with the claims file, the 
veteran and his wife did provide oral testimony in June 2001 
via a previously requested videoconference at the RO before 
the undersigned Member as noted above.

The veteran served on active duty from September 1969 to 
September 1971.  He served in Vietnam from October 10, 1970 
to September 17, 1971.  His awards and decorations include 
the Vietnam Service Medal, Gallantry Cross with palm, and a 
Vietnam Commendation Medal with two service bars.  His 
military occupational specialty was in the field of 
artillery.  He was assigned to an artillery unit.

A July 1998 statement from a VA staff psychiatrist and a 
clinical social worker shows that after the veteran completed 
basic training he was transferred to truck driving school.  
He was then transferred to the artillery.  Thereafter, he was 
assigned to a headquarters battery where he worked as a truck 
driver transporting ammunition.  He was then transferred to a 
firing battery and then to the forward directional center.  
He served one tour of duty in Vietnam.  


In late November and December 1970, he was assigned to the 
artillery and attached the 1st and 10th Cavalry.  He was near 
An Khe where he was in charge of clearing targets before 
artillery strikes for the entire section.  It was noted that 
on one occasion an Air Force major called in saying there 
were two Vietcong in the opening.  The major requested that 
artillery be sent in and that he would personally direct the 
fire.  The veteran told his lieutenant that he wanted to 
visually clear the area.  The lieutenant denied the request.  

The veteran reluctantly cleared the area without any further 
information and allowed the artillery to be sent in, between 
30 and 60 rounds.  It was later discovered that instead of 
two Vietcong there were an old man and his grandson.  It was 
noted that the veteran had tried to stop the actions before 
they occurred and spoke of guilty feelings in not being able 
to stop the artillery.  Although he never saw the bodies he 
was told by witnesses that they were severely mutilated by 
the artillery.  

It was noted that in February or March 1971 the veteran was 
at a fire base just outside of An Khe.  The enlisted men got 
into a argument as to whether the Cavalry could outshoot the 
Infantry.  The two outfits used an old French tank outside 
the fire base as a target to determine which group hit it 
first.  The sergeant was lining up the barrel while the rest 
of the troops were drunk.  One of the soldiers fired the 
artillery piece and the sergeant was hit and had his head 
"bashed" in.  He was covered in blood.  He died on arrival 
to the medical unit.

Also, on the An Tuc pass around the same time there was a 
convoy going over the pass that called in for support.  It 
was out of their area and they were unable to shoot artillery 
because they were on the other side of the mountain.  There 
was a significant conflict between the Koreans and US 
soldiers about who should be providing the fire.  They were 
forced to listen to the cries for help over the radio without 
being able to provide assistance.  The situation intensified 
the veteran's feelings of helplessness and inability to help 
his comrades.

In June or July 1971 at Hill 519, the 82nd Airborne requested 
clearance to sight in a mortar.  They wanted to shoot some 
targets.  The mortar had just been recalibrated.  

The veteran reported back to them that friendlies were not in 
the area.  They were to back the mortar 500 to 1000 meters 
and walk it in.  The first round shot hit the foxhole of a 
friendly outpost, because the person firing did not back it 
off. It was noted that two outposts of six men each had been 
originally established and before the night was over all the 
soldiers had killed due to friendly fire. 

It was noted that a sergeant going out on relief stepped on a 
claymore mine and was killed.  Other troops in the area heard 
the explosion and thought they were under attack.  They also 
stepped on claymores and were killed.  The veteran was noted 
to have witnessed significant problems with "friendly 
fire."  He was discharged from the Army in September 1971.  
The reported diagnosis was PTSD.  

A subsequently dated July 1998 VA psychological evaluation 
report recounted the traumatic events by the veteran in the 
paragraph above.  Following a mental status evaluation the 
examining psychologist found no psychiatric disability.

In August 1998 the veteran submitted a statement in support 
of his claim of service connection for PTSD with attachments.

An August 1998 VA psychiatric examination by a board of two 
psychiatrists shows the veteran reported only one example of 
a stressful situation.  He recalled a major overruling the 
veteran's request not to fire artillery shells into an area 
where peasants were gathering.  The examination summary 
showed that the board of two found insufficient evidence to 
make a diagnosis of PTSD.  A diagnosis of dysthymic disorder 
was indicated as was a personality disorder.

VA outpatient mental health treatment records in 1998, 1999 
and 2000 refer to individual therapy sessions for diagnosed 
PTSD.  

An August 1999 follow-up statement from the VA psychiatrist 
and clinical social worker affirmed the earlier diagnosis 
made in July 1998.

A January 2001 VA PTSD screening evaluation confirmed the 
diagnosis of PTSD.  It was noted that the veteran had 
experienced prolonged exposure to unusually stressful events 
while serving at a fire direction center in Vietnam from 1970 
to 1971.  He described the shelling of an old man and a 
child, seeing the disfigured corpse of a US sergeant and 
clearing a target area with a bunker containing the body of a 
soldier killed by artillery fire.  

The Board notes that the Court, in Zarycki v. Brown, 6 Vet. 
App. 91 (1993), set forth an analytical framework for 
establishing the presence of a recognizable service stressor, 
which is an essential prerequisite to support a diagnosis of 
PTSD. This analysis has been expanded upon by the Court in 
subsequent decisions, such as West v. Brown, 7 Vet. App. 70 
(1994), Moreau v. Brown, 9 Vet. App. 389 (1996), Cohen v. 
Brown, 10 Vet. App. 128 (1997); and Gaines v. West, 11 Vet. 
App. 353 (1998).  The case was forwarded to the Board without 
the completion of all necessary development to verify the 
veteran's claimed stressors supporting the diagnosis of PTSD.  
Accordingly, the RO should make all necessary arrangements to 
verify the stressors supporting the diagnosis of PTSD.

The record shows that the veteran was awarded disability 
benefits by the Social Security Administration (SSA).  The 
favorable decision in this regard shows that the disorders 
accounting for the favorable grant of benefits included 
depressive syndrome, and recurrent and intrusive 
recollections of a traumatic experience which were productive 
of marked distress, in other words, PTSD.  However, the 
complete medical records relied upon by the SSA to award 
benefits have not been associated with the claims file.  The 
duty to assist extends to obtaining records of the SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under the VCAA 
of 2000, Pub. L. No. 106-475 the Board is deferring 
adjudication of the issues of entitlement to service 
connection for PTSD and dysthymic disorder also claimed as 
depression secondary to PTSD pending a remand of the case to 
the RO for further development as follows;

1.  The RO should contact the National 
Personnel Records Center and/or any other 
appropriate service department for the 
purpose of obtaining any additional 
outstanding service medical records as 
well as service personnel and 
administrative records.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
psychiatric symptomatology no matter how 
diagnosed to include PTSD and dysthymic 
disorder.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001) .

4.  The RO should afford the veteran the 
opportunity to provide specific details 
of his alleged in-service stressful 
incidents, including the date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), and, if appropriate names and 
other identifying information concerning 
any other individuals involved in the 
event(s).

At a minimum, the veteran must be asked 
to indicate the location and approximate 
time of the stressful event(s) in 
question.  He should be informed that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s), and that failure to respond or 
an incomplete response may result in the 
denial of his claim.  See M21-1, Part 
III, para. 5.21(b).

5.  Thereafter, the RO should review the 
entire claims file to include the June 
2001 Video conference hearing transcript, 
statements of stressors and PTSD 
Questionnaire submitted by the veteran 
and prepare a summary of the unverified 
claimed stressors based on review of all 
pertinent documents and all medical 
records.


6.  The summary and all associated 
documents, such as the veteran's DD-214, 
acquired personnel records, other service 
records, and any written stressor 
statements should then be sent to the 
U.S. Armed Forces Service Center for 
Research of Unit Records (USASCRUR) to 
obtain verification of the claimed 
stressors.  USASCRUR should be requested 
to provide any information, which might 
corroborate any of the veteran's claimed 
alleged combat experience and stressors.

7.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran.  The RO is to 
stress to the veteran the seriousness of 
the scheduled examination, the importance 
of a definite psychiatric diagnosis, and 
the obligation of reporting to the 
examination at the proper time.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file and associated documentation was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determination as to the existence of a 
stressor or stressors.  

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.

With respect to PTSD, the RO must specify 
for the examiner the stressor or 
stressors that it has determined is/are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The examiner must assign a Global 
Assessment of Functioning (GAF) Scale 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis(es), if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  


The report of hospitalization should 
include the complete history of treatment 
and observation, including copies of all 
clinical records, nurse notes, and 
therapy records, prepared during the 
hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission, any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.

Alternatively, if PTSD is not found on 
examination (including during any 
necessary hospitalization), the examiner 
must delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  

The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service, particularly with 
respect to alleged traumatic experiences.  
The report of examination should include 
the rationale for all opinions expressed.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App 
268 (1998)

The RO must also review the claims file to 
ensure that all new notification and 
development action under the new law are 
fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
Supp. 2001).  

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, and 
dysthymic disorder also claimed as 
depression secondary to PTSD.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action until he is notified by the 
RO; however, the veteran is advised that failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his claims.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


